DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 26 October 2021.

Claims 1, 6 and 11 are currently amended, claims 2, 3, 7, 8 and 13 are as previously presented, claims 4, 9 and 14 are as originally presented and claims 5, 10 and 15 are cancelled.
In summary, claims 1-4, 6-9 and 11-14 are pending in the application.

The amendment of claim 11 has cured the basis for the objection to the claim, thus, the objection to claim 10 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U. S. Patent 10,444,829, already of record, hereafter ‘829).

Regarding claim 1 (Currently Amended), Levesque teaches a method for synthesizing virtual and real objects (‘829; fig. 3; col. 12, ln. 19-21; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on a real object, hand 308, captured by the camera of computing device 301), applied to a terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306, element 134 of fig. 1), the method comprising: when a target object is not acquired (‘829; col. 2, ln. 59 through col. Col. 3, ln. 9; In the illustrative embodiment, a user may execute the augmented reality application and use a camera of the mobile device to capture an image with the mobile device. For example, the user may orient the mobile device so that the camera captures an image of a room of a house. In such an embodiment, the augmented overlaying the camera images), the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130, of terminal device 100, is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); acquiring the target object in the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera of terminal device 301 – target object specified by the user - and the AR applications acquires the target, the augmented reality application generates virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object and in further steps, the determined 3D location parameters (coordinates) of the captured target object image are employed in setting the location parameters of the virtual to properly place the virtual object in relation to the target sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)); acquiring position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual object located in the corners or middle of the display on a layer above the captured image stream – therefore the initial position information, including depth information of the virtual object is known or was acquired during these previously claimed steps)(‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or even present at this point in time); determining depth information of the virtual object according to the position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual object located in the corners or middle of the display on a layer above the captured image stream – therefore the initial position information, including depth information of the virtual object is known or was acquired during these previously claimed steps)(‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, the position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene – the image layer depth known by this point and the virtual object was set to a depth in a layer above the image is previous steps so that the position including the depth is recorded in position information of the virtual object), and the depth information of the virtual object changes with the movement of the virtual object in the image (starting with the previously established conditions in steps above, – as previously indicated, let the virtual image initially be located in one of the corners of the display- see above; then ‘829; col. 2, ln. 59 through col. 3, ln. 9; the virtual content may be animated; then; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a 
Levesque discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Levesque to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

Claim 5 (Cancelled).

In regard to claim 6 (Currently Amended), Levesque teaches a terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306), comprising: a processor (‘829; fig. 1, element 102; col. 4, ln. 49-53; fig. 1 is a block diagram showing a system 100 for viewport-based augmented overlaying the camera images), the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130, of terminal device 100, is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); acquire the target object in the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera of terminal device 301 – target object specified by the user - and the AR applications acquires the target, the augmented reality application generates virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object and in further steps, the determined 3D location parameters (coordinates) of the captured target object image are employed in setting the location parameters of the virtual to properly place the virtual object in relation to the target object); when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object in the captured image), starting a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), and in the depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)); acquire position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual object located in the corners or middle of the display on a layer above the captured image stream – therefore the initial position information, including depth ; determine depth information of the virtual object according to the position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual object located in the corners or middle of the display on a layer above the captured image stream – therefore the initial position information, including depth information of the virtual object is known or was acquired during these previously claimed steps)(‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or even present at this point in time), wherein the depth information of the virtual object is recorded in the position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene – the image layer depth known by this point and the virtual object was set to a depth in a layer above the image is previous steps so that the position including the depth is recorded in position information of the virtual object), and the depth information of the virtual object changes with the movement of the virtual object in the image (starting with the previously established conditions in steps above, – as previously indicated, let the virtual image initially be located in one of the corners of the display- see above; then ‘829; col. 2, ln. 59 through col. 3, ln. 9; the virtual content may be animated; then; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – which with the animation feature taught, would have the virtual object that is initially placed in a corner of the display on a layer above the captured image and the acquired target, move from the initial position to the position in the hand of the user at the depth layer below the initial conditions virtual object depth layer; thus the depth information of the virtual object changes with the movement of the virtual object in the image); and superimpose the virtual object on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the 
Levesque discloses the above elements of claim 6 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more 

Claim 10 (Cancelled).

Regarding claim 11 (Currently Amended), Levesque teaches a non-transitory computer-readable storage medium (‘829; fig. 1, element 104; memory 104, which can comprise any suitable tangible (and non-transitory) computer-readable medium such as RAM, ROM, EEPROM, or the like) having stored therein instructions (‘829; fig. 1, element 104; memory 104 embodies program components that configure operation of the computing device 101) that, when executed by a processor (‘829; fig. 1, element 102; col. 4, ln. 49-53; fig. 1 is a block diagram showing a system 100 for viewport-based augmented reality, system 100 comprises a computing device 101 having a processor 102 in communication with other hardware via bus 106) of a terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306, element 134 of fig. 1), cause the terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306, element 134 of fig. 1) to perform a method for synthesizing virtual and real objects (‘829; fig. 3; col. 12, ln. 19-21; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on overlaying the camera images), the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130, of terminal device 100, is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); acquiring the target object in the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera of terminal device 301 – target object sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)); acquiring position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual object located in the corners or middle of the display on a layer above the captured image stream – therefore the initial position information, including depth information of the virtual object is known or was acquired during these previously claimed steps)(‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or even present at this point in time); determining depth information of the virtual object according to the position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual the position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene – the image layer depth known by this point and the virtual object was set to a depth in a layer above the image is previous steps so that the position including the depth is recorded in position 
Levesque discloses the above elements of claim 11 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Levesque to be combined into a single arrangement sequenced to satisfy the order required for claim 11.

Claim 15 (Cancelled).

Claims 2-4, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U. S. Patent 10,444,829, already of record, hereafter ‘829) as applied to claims 1, 6 and 11 above, and in view of Jaszlics et al. (U. S. Patent 6,166,744, already of record, hereafter ‘744).

In regard to claim 2 (Previously Presented), Levesque teaches the method according to claim 1 including wherein the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: but does not teach when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object which is not occluded by the target object on the image.
Jaszlics, working in the same field of endeavor, however, teaches when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image (‘744; col. 6, ln. 15-23; col. 6, ln. 42-53; fig. 1d; fig. 10; col. 3, ln. 39-40, combined image with the superimposed virtual tank object placed behind the real-world tree object where the depth information of the target object (tree) is smaller than the depth information of the virtual object (tank)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the 

Regarding claim 3 (Previously Presented), Levesque teaches the method according to claim 1 including wherein the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: but does not explicitly when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image (‘744; figs. 7 and 10; col. 3, ln. 39-40, the cube and sphere virtual objects are properly displayed in a depth fusion mode in relation to the grassy knoll of the real scene; col. 6, ln. 42-53, combined image with the superimposed virtual sphere object placed behind the real-world grassy knoll object where the depth information of the target object (grassy knoll) is larger than the depth information of the virtual object (sphere)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the 

In regard to claim 4 (Original), Levesque teaches the method according to claim 1 and further teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130), and the acquiring the depth information of the target object by the camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)) but does not explicitly teach the method further comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, also teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and further teaches the acquiring of the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the method for synthesizing virtual and real objects for display as taught by Jaszlics with the method for layering virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Claim 7 (Previously Presented) is rejected according to the same rationale as provided for the rejection of claim 2 above.

Claim 8 (Previously Presented) is rejected according to the same rationale as provided for the rejection of claim 3 above.

Claim 9 (Original) is rejected according to the same rationale as provided for the rejection of claim 4 above.

Claim 12 (Previously Presented) is rejected according to the same rationale as provided for the rejection of claim 2 above.

Claim 13 (Previously Presented) is rejected according to the same rationale as provided for the rejection of claim 3 above.

Claim 14 (Original) is rejected according to the same rationale as provided for the rejection of claim 4 above.

Response to Arguments
Applicant’s arguments filed 26 October 2021 with respect to claims 1-4, 6-9 and 11-14 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to fit the arrangement of amended independent claims 1, 6 and 11 which now include features of cancelled claims 5, 10 and 15 respectively.

The independent claims contain the same methods steps applied to a method, a terminal device and a non-transitory computer-readable storage medium respectively so that the arguments and the Examiner’s reply to claim 1 constitute the reply to independent claims 6 and 11.

The elements of claim 1 evolve along a time-line where the user of a device as disclosed in paragraphs [0063] – [0074] of the Applicant’s specification describe at least a smart phone type device which in paragraph [0063] provides exemplary types of display elements for the device that would suggest that a see-trough type of display is not envisioned and that the augmented reality functionally described by the specification is obtained by applying virtual content over images captured in a video stream obtained by the user’s positioning of the disclosed terminal device and it’s included camera and the resulting frustum into the user’s environment and displaying the resultant image combination on an LCD type of display panel.

The method sequence of operations of claim 1 begins with the user device capturing images of the user environment via the disclosed application with no user interaction specified at a time “before a target object is determined.”  At some point in time and with no apparent triggering condition the following sequence begins, “when a target object is not acquired, displaying a virtual object on a layer above a layer on which an image is located.”  There are no other requirements in the specification or in the claims that describe the virtual object, set a specified location for the initial virtual object position (x,y) on the display panel (screen space) of the user device, the size, shape or any other type of visual characteristics for the virtual object and no requirements for relating any characteristics of the displayed virtual object to the content 

A copy of the rejection of claim 1 for the above discussion is below:
when a target object is not acquired (‘829; col. 2, ln. 59 through col. Col. 3, ln. 9; In the illustrative embodiment, a user may execute the augmented reality application and use a camera of the mobile device to capture an image with the mobile device. For example, the user may orient the mobile device so that the camera captures an image of a room of a house. In such an embodiment, the augmented reality application receives image data from the camera and outputs this data to the touch-screen display. In some embodiments, this image data may be updated in real time, e.g., the augmented reality application may continue to receive updated image data from the camera. In some embodiments, the user may perceive the camera data as if the user is looking through the display – images are continually acquired by the camera of the user device and displayed continuously in real-time to the user of the device – no target object is yet determined by the user, the image stream is a viewport into the real environment of the user), 

displaying a virtual object (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified and may not even be present in the captured image stream at this point in time) 

on a layer above a layer on which an image is located (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images), 

the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130, of terminal device 100, is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); 

The process steps of the claim then move on to determining a target object in a captured image.
acquiring the target object in the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera of terminal device 301 – target object specified by the user - and the AR applications acquires the target, the augmented reality application generates virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object and in further steps, the determined 3D location 

when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object in the captured image), 

starting a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), and 

in the depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 


acquiring depth information of the target object by a camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 

wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand), and 

the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)); 


At this point in the procedural steps of claim 1 the Applicant presents/argues the following: 


acquiring position information of the virtual object;
determining depth information of the virtual object
according to the position information of the virtual
object, wherein the depth information of the virtual object is
recorded in the position information of the virtual object, and
the depth information of the virtual object changes with
the movement of the virtual object in the image; and
superimposing the virtual object on the image according
to a comparison result of the depth information of the
target object and the depth information of the virtual object.
and states that Levesque fails to teach or suggest at least the above elements.

The Examiner respectfully disagrees and refers to the material provided in the current rejection of claim 1 above:
acquiring position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual object located in the corners or middle of the display on a layer above the captured image stream – therefore the initial position information, including depth information of the virtual object is known or was acquired during these previously claimed steps)(‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or even present at this point in time); 

determining depth information of the virtual object according to the position information of the virtual object (from the first two limitations in the claim following “the method comprising:“ -“when a target object is not acquired, displaying a virtual object” - which as cited by the Examiner above, has the virtual object located in the corners or middle of the display on a layer above the captured image stream – therefore the initial position information, including depth information of the virtual object is known or was acquired during these previously claimed steps)(‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or even present at this point in time), 

wherein the depth information of the virtual object is recorded in the position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene – the image layer depth known by this point and the virtual object was set to a depth in a layer above the image is previous steps so that the position including the depth is recorded in position information of the virtual object), and the depth information of the virtual object changes with the movement of the virtual object in the image (starting with the previously established conditions in steps above, – as previously indicated, let the virtual image initially be located in one of the corners of the display- see above; then ‘829; col. 2, ln. 59 through col. 3, ln. 9; the virtual content may be animated; then; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – which with the animation feature taught, would have the virtual object that is initially placed in a corner of the display on a layer above the captured image and the acquired target, move from the initial position to the position in the hand of the user at the depth layer below the initial conditions virtual object depth layer; thus the depth information of the virtual object changes with the movement of the virtual object in the image); and 

superimposing the virtual object on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera as a target object that was not present in the beginning of the time sequence unfolding in this claimed chain of method steps, and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand)

according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which appears to rest on the user's hand based on the acquired 3D position of the target object (hand) in the captured image – as in described above, the virtual object moving from an initial depth above the image layer in an animation, may use a comparison result of the depth information of the target object and the depth information of the virtual object in a motion loop sequence in the animation to smoothly close in to the final three-dimensional coordinate(s) to complete at least one segment of the of the user’s interaction with the application for synthesizing virtual and real objects; col. 

The Examiner believes that the added material included in the rejection of the claim and copied above adequately describes how Levesque suggests and teaches each and every element of independent claim 1.

The Applicant has included a statement concerning the Examiner asserting official
Notice near the bottom of page 13 to which the Examiner respectfully replies that the Examiner has not asserted Official Notice on any element in the rejection of claim 1 or any of the pending claims as the citations from Levesque and the skill of one of ordinary skill in the art prior to the effective filing date of the invention would be fully capable of understanding the Examiner’s position in the rejection of all the pending claims.

Independent claims 1, 6 and 11 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-4, 7-9 and 12-14 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613